RAWLINSON, Circuit Judge, dissenting:
I respectfully dissent. In my view, we are not compelled to find that the Immigration Judge’s (IJ) adverse credibility determination was erroneous. See Mansour v. Ashcroft, 390 F.3d 667, 671 (9th Cir. 2004) (holding that contrary determination must be compelled to reverse the IJ).
If even one of the bases supporting the adverse credibility determination is supported by substantial evidence, the petition for review must be denied. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).
In this case, the one basis supporting the adverse credibility determination is Ahmadrez Golkar’s lack of knowledge regarding baptism, a basic Christian foundational ritual that he professed to have undergone. The majority disposition grants the petition primarily because of its conelusion that the Assessment To Refer in this case was unreliable. However, unlike the Assessment To Refer discussed in Singh v. Gonzales, 403 F.3d 1081 (9th Cir. 2005), the record does not reflect that the Assessment To Refer in this case suffered from the same deficiencies as noted in Singh. See e.g. Singh, 403 F.3d at 1088-89 (noting the apparent lack of a translator).
Because the adverse credibility determination was supported by substantial evidence, I would deny the petition.